ORDER
PER CURIAM.
The court having received a petition for rehearing en banc from Appellants, and the petition having been circulated not only to the original panel members but also to all other active judges of this court, and no judge of this court having requested a vote on the suggestion for rehearing en banc, the petition for rehearing has been referred to the original panel.
The panel has further reviewed the petition for rehearing and concludes that the issues raised in the petition were fully considered upon the original submission and decision of the cases. Accordingly, the petition is denied.
Further, the Equal Employment Opportunity Commission has requested a panel rehearing to clarify our decision to show that the district court order of June 25, 1998, did not alter the previous contempt findings embodied in the final judgment of December 22, 1992. That motion is granted, so that our decision does not alter the previous contempt findings embodied in the final judgment of December 22, 1992. Therefore, when these cases are remanded to the district court, it will be up to that court to decide how to proceed under the circumstances consistent with our decision.